Citation Nr: 1435657	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  10-42 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for a left arm disability.  

4.  Whether new and material evidence has been received to reopen service connection for a left shoulder disability and, if so, whether service connection is warranted.

5.  Whether new and material evidence has been received to reopen service connection for a back disability and, if so, whether service connection is warranted.

6.  Whether new and material evidence has been received to reopen service connection for gastroesophageal reflux disease (GERD) and, if so, whether service connection is warranted.

7.  Whether new and material evidence has been received to reopen service connection for tinnitus and, if so, whether service connection is warranted.

8.  Whether new and material evidence has been received to reopen service connection for a left ankle disability and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to June 1995, from October 2001 to September 2002, and from February 2007 to September 2008.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO).  

The issues of entitlement to service connection for sleep apnea and a back disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  In an unappealed November 2001 rating decision, the RO denied service connection for tinnitus, arthritis of the shoulders, and gastroesophageal reflux. 

2.  Evidence received since the November 2001 rating decision relates to an unestablished fact necessary to substantiate a claim for service connection for tinnitus, a left shoulder disability, and GERD.    

3.  In an unappealed June 2001 rating decision, the RO denied service connection for a low back disability.

4.  Evidence received since the June 2001 rating decision relates to an unestablished fact necessary to substantiate a claim for service connection for a low back disability.

5.  In an unappealed September 1996 rating decision, the RO denied service connection for bilateral ankle pain.  

6.  Evidence received since the September 1996 rating decision relates to an unestablished fact necessary to substantiate a claim for service connection for a left ankle disability.  

7.  Hypertension manifested within one year of service separation.

8.  The Veteran is currently service connected for left upper extremity radicular symptoms or neurological impairment, secondary to cervical spine degenerative disc and joint disease. 

9.  The Veteran does not have a currently diagnosed disability of the left arm or left shoulder, separate from already service-connected left upper extremity neurological impairment. 

10.  Esophageal reflux, currently diagnosed as GERD, had its onset in service. 

11.  Tinnitus had its onset in service.   

12.  The Veteran sustained an injury to the left ankle in service, and arthritis of the left ankle manifested within one year of service separation.  


CONCLUSIONS OF LAW

1.  The November 2001 rating decision which denied service connection for tinnitus, arthritis of the shoulders, and gastroesophageal reflux is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).
 
2.  The evidence received subsequent to the November 2001 rating decision is new and material to reopen service connection for tinnitus, a left shoulder disability, and GERD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 3.303, 20.1105 (2013).

3.  The June 2001 rating decision which denied service connection for a low back disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).
 
4.  The evidence received subsequent to the June 2001 rating decision is new and material to reopen service connection for a low back disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 3.303, 20.1105 (2013).

5.  The September 1996 rating decision which denied service connection for a left ankle disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).
 
6.  The evidence received subsequent to the September 1996 rating decision is new and material to reopen service connection for a left ankle disability.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 3.303, 20.1105 (2013).

7.  Resolving reasonable doubt in the Veteran's favor, hypertension is presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).

8.  The criteria for service connection for a left shoulder disability (other than service-connected left upper extremity neurological impairment) have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303 (2013).

9.  The criteria for service connection for a left arm disability (other than service-connected left upper extremity neurological impairment) have not been met.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303 (2013).

10.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for GERD have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303 (2013).

11.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303 (2013).

12.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for residuals of a left ankle injury, to include left ankle degenerative joint disease, have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).  

VCAA notice applies to all five elements of a service connection claim, including (1) Veteran status; (2) existence of a disability; (3) a connection between a Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The RO issued a November 2008 preadjudicatory notice letter which met the VCAA notice requirements and addressed new and material evidence claims consistent with Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Because this decision constitutes a full grant of the benefits sought on appeal with respect to the claims for service connection for hypertension, GERD, tinnitus, and a left ankle disability, no further discussion regarding VCAA notice or assistance duties is required.  With respect to the claims for service connection for left arm and left shoulder disabilities addressed below, the Board finds that VA has made reasonable efforts to obtain relevant records and evidence.  Service treatment records, outpatient treatment records dated during the Veteran's most recent period of service, service personnel records, and current VA treatment records are associated with the record. 

The Board finds that a VA medical examination is not necessary to address whether claimed left arm and left shoulder disabilities are related to service.  VA must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with a Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA Secretary to make a decision on the claim.  See McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

In this case, because the weight of the evidence demonstrates no current disability of the left arm or shoulder (separate from already service-connected neurological manifestations of a cervical spine disability in the left upper extremity), there is no duty to provide a VA medical examination.  Absent evidence establishing that an event, injury, or disease, or even chronic symptoms related to an orthopedic disability of the left arm or shoulder in service, and absent evidence of a current disability, the Board finds that there is no duty to provide a VA medical examination, and a medical opinion is not necessary for disposition of the claims. See McClendon, 20 Vet. App. at 81; see also Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that a layperson's assertions indicating exposure to gases or chemicals during service are not sufficient evidence alone to establish that such an event actually occurred during service; where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination).  The Veteran and his representative have not otherwise identified any outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran. 

Reopening Service Connection 

The Board is required to determine whether new and material evidence has been received before it can reopen a claim and readjudicate service connection or other issues on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  In general, if new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

With respect to service department records, 38 C.F.R. § 3.156(c)(1)  provides that notwithstanding any other section in this part, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section.  Further, an award based all or in part on the records identified by paragraph (c)(1) of this section is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim.  38 C.F.R. § 3.156(c)(3) (2013).  A claim is not reconsidered, however, where VA could not have obtained the records when it initially decided the claim because the records did not exist at that time, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center (JSRRC), or from any other official source.  38 C.F.R. § 3.156(c)(2).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

Evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence must be both new and material; if the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If the Board determines that the evidence submitted is new and material, it must reopen the case and evaluate the appellant's claim in light of all the evidence.  Justus, 3 Vet. App. at 512.

The RO previously denied service connection for tinnitus, arthritis of the shoulders, and gastroesophageal reflux in November 2001, finding that there was no current disability and no chronic disability shown in service.  The RO denied service connection for a low back disability in June 2001, finding that there was current evidence of lumbosacral strain and spasm, but no complaints or treatment in service, and no nexus between a current back disability and service.  The RO denied service connection for a bilateral ankle disability in September 1996, finding that there was no current disability and no chronic disability shown in service.  The Veteran did not appeal the September 1996, June 2001, and November 2001 decisions and they became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  For these reasons, the Board finds that new and material evidence in this case must identify a current disability related to tinnitus, the left shoulder, GERD, or the left ankle, or must tend to establish a nexus between the claimed disabilities, to include a claimed low back disability, and service.  

New evidence received subsequent to the September 1996, June 2001, and November 2001 rating decisions includes service treatment records and outpatient treatment records dated from 2007 to 2008, as well as VA treatment records dated post-service from 2008 to 2013.  The Board notes that while relevant service department records dated during the Veteran's most recent period of service from February 2007 to September 2008 have been associated with the claims file, because these records did not exist when VA decided the Veteran's claims in September 1996, June 2001, and November 2001, the provisions of 38 C.F.R. 
§ 3.156(c)(1), regarding reconsideration do not apply.

The Board finds that the new evidence received since the September 1996, June 2001, and November 2001rating decisions is material.  Service treatment records identified diagnoses of hypertension, esophageal reflux, and tinnitus just prior to service separation in September 2008 and VA treatment records identified current treatment for such disabilities.  As such, the Board finds that new evidence relates to the unestablished fact of a current diagnosis and in-service onset necessary to substantiate the claims for service connection.   VA treatment records showed complaints of chronic left shoulder pain shortly after service separation in 2009, and the Veteran was evaluated for left shoulder restriction, pain, and decreased range of motion, found to be consistent with cervical osteoarthritis in October 2010.  The Board finds that the evidence, identifying a current left shoulder disability, relates to the unestablished fact of a current diagnosis necessary to substantiate the claim for service connection a left shoulder disability.  Accordingly, the Board finds that new and material evidence sufficient to reopen service connection for hypertension, GERD, tinnitus, and a left shoulder disability has been received.  See 38 C.F.R. 
§ 3.156.

With respect to the claimed low back disability, VA treatment records showed complaints of chronic low back pain shortly after service separation in November 2008 and VA treatment records reflect a diagnosis of lumbar scoliosis in October 2010.  The Board finds that this evidence, identifying a current lumbar spine diagnosis, other than previously considered lumbosacral strain, and chronic back complaints post-service pain raises a reasonable possibility of substantiating the Veteran's claim.  See Shade, 24 Vet. App. at 117.  Accordingly, the Board finds that new and material evidence sufficient to reopen service connection for a low back disability has been received and the claim is reopened; however, as explained below, the Board finds that further development is necessary before the merits of the Veteran's claim for service connection for a low back disability can be addressed.

In Bernard v. Brown, 4 Vet. App. 384, 392 (1993), the Court held that claims reopen previously and finally denied claims, implicated both the question of whether there is new and material evidence to reopen the claim and the question of whether, upon such reopening, the claimant is entitled to the requested benefits.  Therefore, the "matter" over which the Board has jurisdiction under 38 U.S.C.A. 
§ 7104(a) is the veteran's claim of entitlement to VA benefits.  As the Board is granting service connection for hypertension, GERD, and tinnitus, the Board finds that it may proceed with the adjudication of the claims on the merits without prejudice to the Veteran.  

Additionally, the Board finds that it may proceed with the adjudication of the claim for service connection for a left shoulder disability on the merits without prejudice to the Veteran.  The RO has provided the Veteran notice as to the requirements for service connection.  The Veteran has presented evidence and argument during the instant appeal addressing the merits of service connection for a left shoulder disability, and the RO addressed the merits of the claim for service connection in an August 2010 statement of the case and addressed relevant in-service and post service evidence in reviewing the claim.  See Bernard, 4 Vet. App. at 394.  For these reasons, the Board finds no prejudice to the Veteran based on de novo review. 

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

In this case, hypertension and arthritis are "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) based on chronic in service symptoms and continuous post-service symptoms apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  
38 C.F.R. § 3.303(b).  GERD and tinnitus are not "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply to those claims.  Walker, supra.  

Where a veteran served ninety days or more of active service, and certain chronic diseases, such as hypertension or arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Service Connection Analysis 

Hypertension

After reviewing all the lay and medical evidence, the Board finds that hypertension manifested to a compensable degree within one year of service separation to warrant the presumption of service connection under 38 C.F.R. § 3.309(a).  Service treatment records show that the Veteran was initially diagnosed with essential hypertension just prior to service separation in September 2008 and he was started on medication management at that time.  The Veteran's past medical history noted previously, in June 2008, showed no history of hypertension and a private July 2008 evaluation for an abnormal EKG also noted that the Veteran had no history of hypertension.  VA treatment records show that the Veteran continues to have a current diagnosis of hypertension.  

Resolving reasonable doubt in the Veteran's favor, the Board finds, based on the September 2008 diagnosis of hypertension in service, and continued treatment for hypertension, that hypertension manifested to a compensable degree within one year of service separation to warrant the presumptive service connection under 
38 C.F.R. § 3.309(a).  For these reasons, the Board finds that service connection is warranted for hypertension.

Left Arm and Left Shoulder Disabilities

After reviewing all the lay and medical evidence, the Board finds that the Veteran does not have a currently diagnosed disability of the left arm or left shoulder, separate from already service-connected left upper extremity neurological impairment.  The record shows that the Veteran is currently service connected for left upper extremity radicular symptoms or neurological impairment, secondary to cervical spine degenerative disc and joint disease.  Thus, service connection for such neurological impairment is not a subject of the current appeal.  

Service treatment records show that the Veteran was treated for cervical spine and left shoulder pain after a motor vehicle accident in August 1991.  He was seen for cervical pain in May 1994 after a jolt to the left side while playing basketball.  He was limited in both right and left bending from the shoulder without pain, and he was assessed with cervical spasm.  No further left shoulder complaints were indicated during the Veteran's initial period of service, or during subsequent periods of service. 

The Veteran had no specific complaints, injury, or treatment for the left arm during any period of service.  In February 1992, the Veteran was seen for limitation of flexion in the left fifth phalanx, and the limitation of flexion of the left little finger also was noted on a subsequent July 1993 periodic examination; however, no specific complaints related to the left arm were indicated.    

VA treatment records dated post-service from 2008 to 2013 reflect current left arm and shoulder neurological impairment, secondary to service-connected cervical strain, but do not identify a disability of the left arm or left shoulder disability separate from already service-connected left upper extremity neurological impairment.  The Veteran was seen for neck pain with radiation into the left arm in February 2009.  In October 2010, the Veteran was evaluated for restriction in the left shoulder.  Examination revealed decreased range of joint mobility and trigger point pain in the left upper trapezius.  The Veteran was diagnosed with signs and symptoms with consistent with cervical osteoarthritis.  In March 2011, the Veteran was seen for shoulder pain of one month's duration without injury.   While the Veteran has current left arm and shoulder pain with limitation of motion, these signs and symptoms have been attributed to already service-connected left upper extremity neurological impairment, and Veteran is not shown to have any other current diagnoses in the left arm or left shoulder to warrant service connection.  Absent evidence of a current disability (other than service-connected left upper extremity neurological impairment), the Board finds that service connection is not warranted.  Because the preponderance of the evidence is against the claim for service connection for the claimed left arm and left shoulder disabilities, the claims must be denied, and the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

GERD

After reviewing all the lay and medical evidence, the Board finds that GERD, also diagnosed as esophageal reflux, was incurred in service.  Service treatment records show that the Veteran was evaluated for complaints of acid reflux in September 2008, just prior to service separation.  The Veteran was diagnosed with esophageal reflux at that time and was prescribed Omeprazole.  A prior gastroesophageal diagnosis was not indicated by the record prior to September 2008.  VA treatment records, to include a February 2009 treatment report, continue to identify a diagnosis of GERD after service separation.

Resolving reasonable doubt in the Veteran's favor, the Board finds, based on the in-service diagnosis of esophageal reflux and subsequent diagnosis of GERD, that GERD had its onset in service, and was, thus, incurred in service.  For these reasons, the Board finds that the criteria for service connection for GERD have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Tinnitus

After reviewing all the lay and medical evidence, the Board finds that tinnitus was incurred in service.  Service treatment records show that the Veteran was evaluated for ringing in the ears September 2008, just prior to service separation.  The Veteran reported that symptoms were present for the past six months.  An examination of the ears was completed.  The Veteran was diagnosed with tinnitus and was referred to the ENT management center.  A November 2008 VA audiology consult, completed shortly after service separation shows that the Veteran had a one year history of tinnitus, and the Veteran was instructed to self-mask with a noise generator if desired.  

Resolving reasonable doubt in the Veteran's favor, the Board finds, based on the in-service diagnosis of tinnitus, the Veteran's identification of the onset of tinnitus in service, and his continued evaluation for tinnitus post-service, that tinnitus had its onset in service, and was, thus, incurred in service.  For these reasons, the Board finds that the criteria for service connection for tinnitus have been met.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Left Ankle Disability

After reviewing all the lay and medical evidence, the Board finds that residuals of a left ankle injury, with left ankle degenerative joint disease, was incurred in service and arthritis in the left ankle manifested to a compensable degree within one year of service separation to warrant the presumption of service connection under 38 C.F.R. § 3.309(a).

Service treatment records show that the Veteran was evaluated for a left ankle sprain in March 2008.  At that time, he reported that he had four months of recurring pain and swelling over the lateral aspect of the left ankle following a twisting type injury stepping off a curb.  He was assessed with an ankle sprain.  March 2008 x-rays show that the Veteran had sequale from a remote fracture or trauma with symptoms present for four months.  Private outpatient records dated in April 2008, while the Veteran was still in service, also show that he reported a November 2007 sprain.  Multiple views of the ankle showed degenerative changes both on medial and lateral aspect of the ankle joint, and the findings were stated to be consistent with posttraumatic arthritis.  

Resolving reasonable doubt in the Veteran's favor, the Board finds, based on the injury in service with subsequent x-ray evidence of arthritis in service, that residuals of a left ankle injury were incurred in service, and left ankle arthritis, secondary to trauma, manifested to a compensable degree within one year of service separation to warrant the presumptive service connection under 38 C.F.R. § 3.309(a).  For these reasons, the Board finds that service connection is warranted for residuals of a left ankle injury, to include left ankle degenerative joint disease.


ORDER

Service connection for hypertension is granted. 

Service connection for a left arm disability (other than service-connected left upper extremity neurological impairment) is denied.  

New and material evidence having been received, the appeal to reopen service connection for a left shoulder disability is granted.

Service connection for a left shoulder disability (other than service-connected left upper extremity neurological impairment) is denied.

New and material evidence having been received, the appeal to reopen service connection for a low back disability is granted.

New and material evidence having been received, the appeal to reopen service connection for GERD is granted. 

Service connection for GERD is granted.  

New and material evidence having been received, the appeal to reopen service connection for tinnitus is granted. 

Service connection for tinnitus is granted.  

New and material evidence having been received, the appeal to reopen service connection for a left ankle disability is granted. 

Service connection for residuals of a left ankle injury, to include left ankle degenerative joint disease, is granted.  


REMAND

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2013).  A medical examination or medical opinion may be deemed necessary where the record contains competent medical evidence of a current diagnosed disability, establishes that the veteran suffered an event, injury or disease in service, and indicates that the claimed disability may be associated with the established event, injury or disease in service.  See Id; McLendon v. Nicholson, 20 Vet App. 79, 83 (2006).  

The Veteran has not been afforded a VA examination to address claimed sleep apnea.  At the time of the Veteran's separation from service in September 2008, he identified a six-month history of sleep problems, was assessed with a nonorganic sleep disorder and was referred for a sleep study.  During the course of VA treatment, in December 2008, his wife identified a one year history of sleep apnea.  A February 2009 VA pulmonary consult shows that a sleep study was completed  on a fee basis in February 2009.  The Veteran was stated to have exhibited three mixed apneas, 19 partial apneas, and one obstructive apnea, but the evaluating nurse stated that the Veteran did not meet the criteria for obstructive sleep apnea or parasomnia.  The Board finds that the Veteran and his wife are credible in identifying sleep problems and observed apneas beginning in service.  The Board finds, however, that a VA examination and opinion are necessary to help determine if the Veteran has current sleep apnea or other sleep disorder diagnosis. 

The Veteran reported during a May 2001 VA examination that he had the onset of lower back pain in 1993 after a motor vehicle accident, that he had immediate onset of lumbosacral discomfort, that he was assessed with lumbar displacement at a local clinic, and that he was placed on a tens unit.  Contrary to the Veteran's report, service treatment records do not reflect any treatment or complaints related to a lumbar spine injury 1993, but show that the Veteran was treated for cervical spine and left shoulder pain after a motor vehicle accident in August 1991.  No lumbar spine complaints, treatment, or evaluations were indicated at the time of the 1991 motor vehicle accident.  The Veteran was assessed with chronic lumbosacral strain with spasm in May 2001, with no x-ray evidence of abnormality.  

No lumbar spine complaints were indicated during the Veteran's most recent period of service from February 2007 to September 2008.  VA treatment records, however, reflect complaints of chronic low back pain shortly after service separation in November 2008 and VA treatment records reflect a diagnosis of lumbar scoliosis in October 2010.  Because the Veteran had complaints of chronic low back pain months after service separation in 2008, and has a diagnosis of lumbosacral scoliosis, not previously indicated during the last VA evaluation in May 2001, in light of the "low threshold" as announced in Mclendon v. Nicholson, the Board finds that remand for a VA examination is necessary to help determine whether the Veteran has a current lumbar spine disability that is related to service, or if arthritis of the lumbar spine manifested to a compensable degree within one year of service separation. 

Accordingly, the case is REMANDED for the following action:

1. The AOJ should refer the case for a VA examination within the appropriate specialty to address whether the Veteran has current sleep apnea or other sleep disorder diagnosis.  The evidence of record, to include a copy of this remand, should be made available to the examiner for review.  All indicated diagnostic testing should be conducted. 

The VA examiner should clarify whether the Veteran has a current diagnosis of sleep apnea or any chronic sleep disorder, and if so, should state whether it is at least as likely as not that such sleep disorder was incurred in service.  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

A complete rationale for all opinions and conclusions should be provided with references to findings in the claims file.  In providing a rational, the VA examiner should discuss the relevance of the September 2008 in-service evaluation for a nonorganic sleep disorder and a February 2009 sleep study referenced in VA treatment records. 

2. The AOJ should refer the case for a VA orthopedic examination to address whether the Veteran has any currently diagnosed low back disabilities, and to address the likely etiology of the claimed disability.  The evidence of record, to include a copy of this remand, should be made available to the examiner for review.  All indicated diagnostic testing should be conducted. 

a).  The VA examiner should identify all current lumbar spine diagnoses.

b).  The VA examiner should state whether it is at least as likely as not that a currently diagnosed lumbar spine disability was incurred in service, to include the Veteran's most recent period of service from February 2007 to September 2008.  

c).  If a diagnosis of arthritis is indicated, the VA examiner should state whether it is at least as likely as not that a currently diagnosed arthritis of the lumbar spine manifested in service or within one year of service separation.  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

A complete rationale for all opinions and conclusions should be provided with references to findings in the claims file.  In providing a rational, the VA examiner should discuss the findings from a prior May 2001 VA examination and x-ray, post-service complaints of low back pain in November 2008, and a post-service diagnosis of lumbar scoliosis in October 2010.   

3.  After all development has been completed, the AOJ should review the case again based on the additional evidence.  If the benefits sought are not granted, the AOJ should furnish the Veteran with a Supplemental Statement of the Case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.

The Veteran is advised to appear and participate in any scheduled VA examination(s), as failure to do so may result in denial of the claims.  See 38 C.F.R. § 3.655 (2013).   The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


